EXHIBIT 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this "Agreement") is dated as of December
30, 2014, between S&W Seed Company, a Nevada corporation (the "Company"), and
each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a "Purchaser" and collectively, the "Purchasers").

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
"Securities Act"), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

ARTICLE I.
DEFINITIONS

1.1  Definitions. In addition to the terms defined elsewhere in this Agreement:
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Debentures (as defined herein), and (b) the following
terms have the meanings set forth in this Section 1.1:

"8-K Filings" shall have the meaning ascribed to such term in Section 4.6.

"Acquiring Person" shall have the meaning ascribed to such term in Section 4.7.

"Action" shall have the meaning ascribed to such term in Section 3.1(j).

"Affiliate" means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

"BHCA" shall have the meaning ascribed to such term in Section 3.1(pp).

"Board of Directors" means the board of directors of the Company.

"Business Day" means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

"Buy-In" shall have the meaning ascribed to such term in 4.1(e).

"Buy-In Price" shall have the meaning ascribed to such term in 4.1(e).

--------------------------------------------------------------------------------

"California Properties" means any real estate property owned by the Company or
any of the Subsidiaries in (a) Imperial Valley, California and (b) Five Points,
California.

"Closing" means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

"Closing Date" means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (a) the Purchasers' obligations to pay the Subscription
Amount and (b) the Company's obligations to deliver the Securities, in each
case, have been satisfied or waived.

"Code" shall have the meaning ascribed to such term in Section 2.1.

"Collateral" shall have the meaning ascribed to such term in the Security
Agreement.

"Collateral Agent" shall have the meaning ascribed to such term in Section
4.22(a).

"Collateral Agent Indemnitees" shall have the meaning ascribed to such term in
Section 4.22(b).

"Commission" means the United States Securities and Exchange Commission.

"Common Stock" means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

"Common Stock Equivalents" means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

"Company Counsel" means Holland & Knight LLP, with offices located at 111 SW
Fifth Avenue, Suite 2300, Portland, OR 97204.

"Contingent Obligation" means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

2

--------------------------------------------------------------------------------

"Conversion Price" shall have the meaning ascribed to such term in the
Debentures.

"Conversion Shares" means the shares of Common Stock issuable upon the
conversion of the Debentures.

"Debentures" means the 8% Senior Secured Convertible Debentures due, subject to
the terms therein, 36 months from their date of issuance, issued by the Company
to the Purchasers hereunder, in the form of Exhibit A attached hereto.

"Disclosure Schedules" means the Disclosure Schedules delivered by the Company
concurrently with the execution and delivery of this Agreement.

"Disqualification Event" shall have the meaning ascribed to such term in Section
3.1(rr).

"EGS" means Ellenoff Grossman & Schole LLP, with offices located at 1345 Avenue
of the Americas, New York, New York 10105-0302.

"Effective Date" means the earliest of the date that (a) the initial
Registration Statement has been declared effective by the Commission, (b) all of
the Underlying Shares have been sold pursuant to Rule 144 or may be sold
pursuant to Rule 144 without the requirement for the Company to be in compliance
with the current public information required under Rule 144 and without volume
or manner-of-sale restrictions or (c) following the one-year anniversary of the
Closing Date provided that a holder of Securities is not an Affiliate of the
Company, all of the Underlying Shares may be sold pursuant to an exemption from
registration under Section 4(1) of the Securities Act without volume or
manner-of-sale restrictions and Company Counsel has delivered to such holders a
standing written unqualified opinion that resales may then be made by such
holders of the Securities pursuant to such exemption which opinion shall be in
form and substance reasonably acceptable to such holders.

"Environmental Laws" shall have the meaning ascribed to such term in Section
3.1(m).

"Escrow Agent" means Alerus Financial, with offices located at 401 Demers
Avenue, Grand Forks, North Dakota 58206-6001.

"Escrow Agreement" means the escrow agreement entered into prior to the date
hereof, by and among the Company, the Escrow Agent and the Placement Agent
pursuant to which the Purchasers shall deposit Subscription Amounts with the
Escrow Agent to be applied to the transactions contemplated hereunder.

"Evaluation Date" shall have the meaning ascribed to such term in Section
3.1(s).

"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

3

--------------------------------------------------------------------------------

"Exempt Issuance" means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted for such purpose, by a majority of the non-employee members of
the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose for services rendered to the
Company, (b) securities upon the exercise or exchange of or conversion of any
Securities issued hereunder and/or other securities exercisable or exchangeable
for or convertible into shares of Common Stock issued and outstanding on the
date of this Agreement, including without limitation, securities issued upon
exercise of outstanding Class B Warrants, provided that such securities have not
been amended since the date of this Agreement to increase the number of such
securities or to decrease the exercise price, exchange price or conversion price
of such securities (other than in connection with stock splits or combinations)
or to extend the term of such securities, (c) securities issued pursuant to
acquisitions approved by a majority of the disinterested directors of the
Company, provided that any such issuance shall only be to a Person (or to the
equityholders of a Person) which is, itself or through its subsidiaries, an
operating company or an owner of an asset in a business synergistic with the
business of the Company and shall provide to the Company additional benefits in
addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities, and
(d) up to 300,000 shares of Common Stock (as adjusted for any stock dividends,
stock split, stock combination, reclassification or similar transactions
occurring after the date hereof) issued in a transaction with Bioceres, S.A., a
joint-venture partner of the Company.

"FCPA" means the Foreign Corrupt Practices Act of 1977, as amended.

"Federal Reserve" has the meaning ascribed to such term in Section 3.1(pp).

"GAAP" shall have the meaning ascribed to such term in Section 3.1(h).

"Guarantee Agreement" means the Guarantee Agreement, dated as of the date
hereof, among the U.S. Subsidiaries and the Collateral Agent, in the form of
Exhibit L attached hereto.

"Hazardous Materials" shall have the meaning ascribed to such term in Section
3.1(m).

"Indebtedness" of any Person means, without duplication (a) all indebtedness for
borrowed money, (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, including, without limitation,
"capital leases" in accordance with GAAP (other than trade payables entered into
in the ordinary course of business consistent with past practice), (c) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (d) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,

4

--------------------------------------------------------------------------------

(e) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (f) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a "capital lease", (g) all indebtedness referred to in clauses (a)
through (f) above secured by (or for which the holder of such indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (h) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (a) through (g) above.

"Indemnification Allocation Percentage" shall have the meaning ascribed to such
term in Section 4.22(a).

"Indemnitee-Related Purchaser Entities" shall have the meaning ascribed to such
term in Section 4.10(d).

"Intellectual Property Rights" shall have the meaning ascribed to such term in
Section 3.1(p).

"Intercreditor Agreement" means the Intercreditor agreement, dated as of the
Closing Date, by and among the Company, the Lead Investor as agent for the
holders of the Debentures, Pioneer Hi-Bred International, Inc. and Wells Fargo
National Association.

"Irrevocable Transfer Agent Instructions" means the Irrevocable Transfer Agent
Instructions, in the form of Exhibit G attached hereto.

"Issuer Covered Person" shall have the meaning ascribed to such term in Section
3.1(rr).

"Jointly Indemnifiable Purchaser Claim" shall have the meaning ascribed to such
term in Section 4.10(d).

"Lead Investor" means Hudson Bay Master Fund Ltd.

"Legend Removal Date" shall have the meaning ascribed to such term in Section
4.1(d).

"Liens" means a lien, charge, pledge, security interest, encumbrance, tax, right
of first refusal, preemptive right or other restriction.

5

--------------------------------------------------------------------------------

"Limitation Period" shall have the meaning ascribed to such term in Section
4.13(a).

"Limitation Period Allowed Issuance" shall have the meaning ascribed to such
term in Section 4.13(a).

"Limitation Period Issuances" shall have the meaning ascribed to such term in
Section 4.13(a).

"Lock-Up Agreements" means the Lock-Up Agreements, dated as of the date hereof,
among the parties thereto, in the form of Exhibit I attached hereto.

"Material Adverse Effect" shall have the meaning assigned to such term in
Section 3.1(b).

"Material Permits" shall have the meaning ascribed to such term in Section
3.1(n).

"Maximum Rate" shall have the meaning ascribed to such term in Section 5.17.

"MFP Documents" shall have the meaning ascribed to the term "Transaction
Documents" in the Purchase Agreement, dated on or about the date hereof, by and
among the Company and MFP Investors, LLC.

"Money Laundering Laws" shall have the meaning ascribed to such term in Section
3.1(qq).

"Mortgage Policy" shall have the meaning ascribed to such term in Section
2.2(a)(xix).

"OFAC" shall have the meaning ascribed to such term in Section 3.1(nn).

"Participation Maximum" shall have the meaning ascribed to such term in Section
4.12(a).

"Permitted Lien" shall have the meaning ascribed to such term in the Debentures.

"Person" means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

"Pioneer 8-K Filing" shall have the meaning ascribed to such term in Section
4.6.

"Pioneer Documents" shall have the meaning ascribed to the term "Transaction
Documents" in the Asset Purchase and Sale Agreement, dated on or about the date
hereof, by and among the Company and Pioneer Hi-Bred International, Inc.

"Pioneer Termination Date" shall have the meaning ascribed to such term in
Section 4.23.

6

--------------------------------------------------------------------------------

"PIPE 8-K Filing" shall have the meaning ascribed to such term in Section 4.6.

"Placement Agent" means, collectively, Craig-Hallum Capital Group LLC and ROTH
Capital Partners LLC.

"Principal Shareholders" means the shareholders set forth on Schedule 1.1,
holding in the aggregate no less than such percentage of the issued and
outstanding Common Stock as set forth in Appendix A attached to the Voting
Agreement.

"Pro Rata Indemnification Amount" shall have the meaning ascribed to such term
in Section 4.22(a).

"Pro Rata Portion" shall have the meaning ascribed to such term in Section
4.12(d).

"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

"Public Information Failure" shall have the meaning ascribed to such term in
Section 4.3(b).

"Public Information Failure Payments" shall have the meaning ascribed to such
term in Section 4.3(b).

"Purchaser Party" shall have the meaning ascribed to such term in Section
4.10(a).

"Real Property Collateral" shall have the meaning ascribed to such term in
Section 3.1(o).

"Registration Rights Agreement" means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit B
attached hereto.

"Registration Statement" means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Underlying Shares by each Purchaser as provided for in the Registration Rights
Agreement.

"Required Approvals" shall have the meaning ascribed to such term in Section
3.1(e).

"Required Holders" means the Holders of at least a majority of the number of
Underlying Shares issued and issuable pursuant to the terms of the Warrants and
pursuant to the terms of the Debentures and shall include the Lead Investor so
long as the Lead Investor or any of its Affiliates holds any Securities.

7

--------------------------------------------------------------------------------

"Required Minimum" means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares issuable upon
exercise in full of all Warrants or conversion in full of all Debentures
(including Underlying Shares issuable as payment of interest on the Debentures),
ignoring any conversion or exercise limits set forth therein, and assuming that
the Conversion Price is at all times on and after the date of determination 75%
of the then Conversion Price on the Trading Day immediately prior to the date of
determination.

"Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

"Rule 424" means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

"SEC Reports" shall have the meaning ascribed to such term in Section 3.1(h).

"Securities" means the Debentures, the Warrants and the Underlying Shares.

"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

"Security Agreement" means the Security Agreement, dated the date hereof, among
the Company and the Purchasers, in the form of Exhibit E attached hereto.

"Security Documents" means the Security Agreement, the Guarantee Agreement, the
Intercreditor Agreement, any account control agreement, any and all financing
statements, fixture filings, security agreements, pledges, assignments,
mortgages, deeds of trust, opinions of counsel, and all other documents
requested by the Collateral Agent or the Purchasers to create, perfect, and
continue perfected or to better perfect the Purchasers' security interests in
and Liens on the assets of the Company (whether now owned or hereafter arising
or acquired, tangible or intangible, real or personal), as provided in the
Security Agreement, and in order to fully consummate all of the transactions
contemplated hereby and under the other Transaction Documents.

"Shareholder Approval" means such approval required by the applicable rules and
regulations of the Nasdaq Stock Market (or any successor entity) from the
shareholders of the Company with respect to the transactions contemplated by the
Transaction Documents, including the issuance of all of the Underlying Shares in
excess of 19.99% of the issued and outstanding Common Stock on the Closing Date.

8

--------------------------------------------------------------------------------

"Short Sales" means all "short sales" as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

"Subscription Amount" means, as to each Purchaser, the aggregate amount to be
paid for Debentures and Warrants purchased hereunder as specified below such
Purchaser's name on the signature page of this Agreement and next to the heading
"Subscription Amount," in United States dollars and in immediately available
funds.

"Subsequent Financing" shall have the meaning ascribed to such term in Section
4.12(a).

"Subsequent Financing Notice" shall have the meaning ascribed to such term in
Section 4.12(b).

"Subsidiary" means any entity in which the Company, directly or indirectly, owns
any of the capital stock or holds an equity or similar interest.

"Trading Day" means a day on which the principal Trading Market is open for
trading; provided that "Trading Day" shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or on any date that the Common Stock is suspended from trading during the
final hour of such exchange or market (or if such exchange or market does not
announce in advance the closing time of trading on such exchange or market, then
during the hour ending at 4:00 p.m. (New York City time)).

"Trading Market" means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market or the New York Stock Exchange (or any successors to any of the
foregoing).

"Transaction Documents" means this Agreement, the Debentures, the Warrants, the
Registration Rights Agreement, the Security Documents, the Escrow Agreement, the
Voting Agreement, the Irrevocable Transfer Agent Instructions, the Lock-Up
Agreements, all exhibits and schedules thereto and hereto and any other
documents or agreements executed in connection with the transactions
contemplated thereunder and hereunder.

"Transfer Agent" means Transfer Online, Inc., the current transfer agent of the
Company, with a mailing address of 512 SW Salmon Street, Portland, OR 97214 and
a facsimile number of (503) 227-6874, and any successor transfer agent of the
Company.

"Underlying Shares" means the Warrant Shares and shares of Common Stock issued
and issuable pursuant to the terms of the Debenture, including without
limitation, shares of Common Stock issued and issuable in lieu of the cash
payment of interest on the Debentures in accordance with the terms of the
Debentures, in each case without respect to any limitation or restriction on the
conversion of the Debentures or the exercise of the Warrants.

9

--------------------------------------------------------------------------------

"Undersubscription Amount" shall have the meaning ascribed to such term in
Section 4.12(a).

"U.S. Subsidiary" means any Subsidiary formed in the United States.

"Variable Rate Transaction" shall have the meaning ascribed to such term in
Section 4.13(b).

"Voting Agreement" means the written agreement among the Company and the
Principal Shareholders, in the form of Exhibit F attached hereto to vote all of
the shares of Common Stock set forth in Schedule 1.1 hereof (unless previously
sold pursuant to the exemptions set forth in the Voting Agreement) and such
other shares of Common Stock as may be acquired by such Principal Shareholders
as of the record date for the meeting of the shareholders of the Company.

"VWAP" means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the "Pink Sheets" published by Pink OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Required Holders and reasonably acceptable to the Company, the fees and expenses
of which shall be paid by the Company.

"Warrants" means, collectively, the Common Stock purchase warrants delivered to
the Purchasers at the Closing in accordance with Section 2.2(a) hereof, which
Warrants shall be exercisable six months from the Closing Date and have a term
of exercise equal to five (5) years from the date of exercisability, in the form
of Exhibit C attached hereto.

"Warrant Shares" means the shares of Common Stock issuable upon exercise of the
Warrants.

"Working Capital Loan Agreements" shall have the meaning ascribed to such term
in the Intercreditor Agreement.

ARTICLE II.
PURCHASE AND SALE

2.1   Closing. On the Closing Date, upon the terms and subject to the conditions
set

10

--------------------------------------------------------------------------------

forth herein, substantially concurrent with the execution and delivery of this
Agreement by the parties hereto, the Company agrees to sell, and the Purchasers,
severally and not jointly, agree to purchase, up to an aggregate of $27,000,000
in principal amount of the Debentures and related Warrants. The Purchasers and
the Company agree that the Debentures and the Warrants constitute an "investment
unit" for the purposes of Section 1273(c)(2) of the Internal Revenue Code of
1986, as amended (the "Code"). Each Purchaser shall pay $1,000 for each $1,000
of principal amount of Debentures and related Warrants to be purchased by such
Purchaser at the Closing. The Purchasers and the Company mutually agree that the
allocation of the issue price of such investment unit between the Debentures and
the Warrants in accordance with Section 1273(c)(2) of the Code and Treasury
Regulation Section 1.1273 2(h) shall be an aggregate amount of $135,000
allocated to the Warrants and the balance of the Subscription Amounts allocated
to the Debentures, and neither the Purchasers nor the Company shall take any
position inconsistent with such allocation in any tax return or in any
Proceeding in respect of taxes. Each Purchaser shall deliver to the Escrow
Agent, via wire transfer or a certified check, immediately available funds equal
to such Purchaser's Subscription Amount (less, in the case of the Lead Investor,
the amounts withheld pursuant to Section 5.2) as set forth on the signature page
hereto executed by such Purchaser, and the Company shall deliver to each
Purchaser its respective Debenture and a Warrant, as determined pursuant to
Section 2.2(a), and the Company and each Purchaser shall deliver the other items
set forth in Section 2.2(b) deliverable at the Closing. Upon satisfaction of the
covenants and conditions set forth in Sections 2.2 and 2.3, the Closing shall
occur at the offices of EGS or such other location as the parties shall mutually
agree.

2.2   Deliveries.

On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser, or the Collateral Agent, as applicable, the
following:

this Agreement, duly executed by the Company;

(A) a legal opinion of Company Counsel, dated as of the Closing Date, in a form
acceptable to such Purchaser and (B) a legal opinion of Lionel Sawyer & Collins,
the Company's outside Nevada counsel, dated as of the Closing Date, in a form
acceptable to such Purchaser;

original Debentures with an aggregate principal amount equal to such Purchaser's
Subscription Amount (allocated in the principal amounts as such Purchaser
requests), duly executed by the Company and registered in the name of such
Purchaser or its designee;

original Warrants, duly executed by the Company and registered in the name of
such Purchaser, to purchase up to a number of shares of Common Stock equal to
50% of such Purchaser's Conversion Shares on the Closing Date;

the Intercreditor Agreement, duly executed by the parties thereto (other than
the Purchasers);

11

--------------------------------------------------------------------------------

evidence of amendments (in each case in form and substance satisfactory to the
Purchasers and the Collateral Agent) to the Working Capital Loan Agreements
permitting the transactions contemplated by the Transaction Documents, including
(A) the Indebtedness incurred and (B) the Liens in favor of the Purchasers and
the Collateral Agent with respect thereto;

the Voting Agreements, duly executed by the parties thereto;

the Registration Rights Agreement, duly executed by the Company;

a copy of the Irrevocable Transfer Agent Instructions, which instructions shall
have been delivered and acknowledged in writing by the Transfer Agent;

a certificate evidencing the formation and good standing of the Company and each
of its Subsidiaries in such entity's jurisdiction of formation issued by the
Secretary of State (or comparable office) of such jurisdiction, as of a date
within 10 days of the Closing Date;

a certificate evidencing the Company's and each of its Subsidiaries
qualification as a foreign corporation and good standing issued by the Secretary
of State (or comparable office) of each jurisdiction in which the Company or its
Subsidiaries conducts business, within 10 days of the Closing Date;

a certified copy of the articles of incorporation of the Company and each of its
U.S. Subsidiaries' as certified by the Secretary of State (or comparable office)
of the jurisdiction of formation of the Company and each of its U.S.
Subsidiaries within 10 days of the Closing Date;

a certificate executed by the Secretary of the Company and dated as of the
Closing Date, in the form of Exhibit H hereto, as to (A) the resolutions
consistent with Section 3.1(c) as adopted by the Company's and each U.S.
Subsidiary's board of directors (or equivalent governing body), (B) the articles
of incorporation of the Company and each U.S. Subsidiary in effect as of the
Closing, and (C) the bylaws of the Company and each U.S. Subsidiary in effect as
of the Closing;

a letter from the Transfer Agent certifying the number of shares of Common Stock
outstanding as of a date within five days of the Closing Date;

the Lock-Up Agreements, duly executed by the parties thereto;

the Guarantee Agreement, duly executed by each U.S. Subsidiary;

the Security Agreement, duly executed by the Company, along with (A) any
copyright, patent and trademark agreements required by the terms of

12

--------------------------------------------------------------------------------

the Security Agreement, (B) the original stock certificates representing all of
the equity interests and all promissory notes required to be pledged thereunder,
accompanied by undated stock powers and allonges executed in blank and other
proper instruments of transfer, and (C) any other Security Documents reasonably
requested by the Purchasers or the Collateral Agent;

to the Collateral Agent, certified copies of requests for copies of information
on Form UCC-11, listing all effective financing statements which name as debtor
the Company or any of its U.S. Subsidiaries and which are filed in such office
or offices as may be necessary or, in the opinion of the Collateral Agent or the
Purchasers, desirable to perfect the security interests purported to be created
by the Security Agreement, together with copies of such financing statements,
none of which, except as otherwise agreed in writing by the Collateral Agent,
shall cover any of the Collateral, and the results of searches for any tax Lien
and judgment Lien filed against such Person or its property, which results,
except as otherwise agreed to in writing by the Collateral Agent and the
Purchasers, shall not show any such Liens;

to the Collateral Agent, (A) appraisals of the Real Property Collateral
satisfactory to the Collateral Agent, and (B) mortgagee title insurance policies
(or marked commitments to issue the same) for the Real Property Collateral
issued by a title insurance company satisfactory to the Collateral Agent (each,
a "Mortgage Policy"); each in amounts satisfactory to the Collateral Agent
assuring the Collateral Agent that the Mortgage Policies on such Real Property
Collateral are valid and enforceable second priority mortgage Liens on such Real
Property Collateral free and clear of all defects and encumbrances except
Permitted Liens, and otherwise in form and substance satisfactory to Collateral
Agent;

the Intercreditor Agreement, duly executed by the parties thereto;

the Escrow Agreement, duly executed by the parties thereto; and

such other documents relating to the transactions contemplated by this Agreement
as such Purchaser may reasonably request.

On or prior to the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company or the Escrow Agent, as applicable, the following:

this Agreement duly executed by such Purchaser;

to the Escrow Agent, such Purchaser's Subscription Amount (less, in the case of
the Lead Investor, the amounts withheld pursuant to Section 5.2) by wire
transfer or certified check to the account specified on Schedule 2.2(b)(ii);

in case such Purchaser is the Lead Investor, the Security Agreement duly
executed by such Purchaser acting as Collateral Agent;

13

--------------------------------------------------------------------------------

in case such Purchaser is the Lead Investor, the Intercreditor Agreement duly
executed by such Purchaser acting as Collateral Agent; and

the Registration Rights Agreement duly executed by such Purchaser.

2.3   Closing Conditions.

The obligations of the Company hereunder to issue and sell the Debentures and
related Warrants to each Purchaser in connection with the Closing are subject to
the following conditions being met, it being understood that these conditions
are for the Company's sole benefit and may be waived by the Company in its sole
discretion by providing each Purchaser written notice thereof:

the accuracy in all material respects on the Closing Date of the representations
and warranties of such Purchaser contained herein (unless as of a specific date
therein in which case they shall be accurate as of such date);

all obligations, covenants and agreements of such Purchaser required to be
performed at or prior to the Closing Date shall have been performed in all
material respects; and

the delivery by such Purchaser of the items set forth in Section 2.2(b).

The respective obligations of each Purchaser hereunder in connection with the
Closing are subject to the following conditions being met, it being understood
that these conditions are for such Purchaser's sole benefit and may be waived by
such Purchaser in its sole discretion by providing the Company written notice
thereof:

(A) the representations and warranties of the Company contained herein shall be
true and correct as of the date when made and as of the Closing Date (unless as
of a specific date therein, in which case they shall be true and correct as of
such specified date), (B) all obligations, covenants, agreements and conditions
of the Company required to be performed at or prior to the Closing Date shall
have been performed, and (C) such Purchaser shall have received a certificate
executed by the Chief Executive Officer of the Company, dated as of the Closing
Date, to the foregoing effect in the form attached as Exhibit J hereto;

the delivery by the Company of the items set forth in Section 2.2(a);

there shall have been no Material Adverse Effect with respect to the Company
since the date hereof;

from the date hereof to the Closing Date, trading in the Common Stock shall not
have been suspended by the Commission or the Company's

14

--------------------------------------------------------------------------------

principal Trading Market and, at any time prior to the Closing Date, trading in
securities generally as reported by Bloomberg L.P. shall not have been suspended
or limited, or minimum prices shall not have been established on securities
whose trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities, nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of such Purchaser, makes
it impracticable or inadvisable to purchase the Securities at the Closing; and

the receipt by the Company of the Required Approvals; and

the consummation of the transactions contemplated pursuant to the Pioneer
Documents.

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

3.1   Representations and Warranties of the Company. Except as set forth in the
correspondingly numbered Disclosure Schedules, the Company hereby makes the
following representations and warranties to each Purchaser:

  Subsidiaries. All of the direct and indirect Subsidiaries (both domestic and
foreign) of the Company are set forth on Schedule 3.1(a). The Company owns,
directly or indirectly, all of the capital stock or other equity interests of
each Subsidiary free and clear of any Liens, and all of the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities. Except as otherwise stated in Schedule
3.1(a), the Company has the unrestricted right to vote, and (subject to
limitations imposed by applicable law) to receive dividends and distributions
on, all capital securities of its Subsidiaries owned by the Company or such
Subsidiary.

  Organization and Qualification. Except as may otherwise be stated in Schedule
3.1(b), the Company and each of the Subsidiaries is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization, with the requisite power
and authority to own and use its properties and assets and to carry on its
business as currently conducted. Neither the Company nor any Subsidiary is in
violation or default of any of the provisions of its respective certificate or
articles of incorporation, bylaws or other organizational or charter documents.
Each of the Company and the Subsidiaries is duly qualified to conduct business
and is in good standing as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, could not have or reasonably
be expected to result in a material adverse effect on (i) the transactions
contemplated by the

15

--------------------------------------------------------------------------------

Transaction Documents, (ii) the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, individually or taken as a whole, or (iii) the Company's ability
to perform on a timely basis its obligations under any Transaction Document (any
of clauses (i), (ii) or (iii), a "Material Adverse Effect"). No Proceeding has
been instituted in any applicable jurisdiction revoking, limiting or curtailing
or seeking to revoke, limit or curtail such power, authority or qualification of
the Company or its Subsidiaries.

  Authorization; Enforcement.

(i) The Company has the requisite corporate power and authority to enter into
and to consummate the transactions contemplated by this Agreement and each of
the other Transaction Documents and otherwise to carry out the Company's
obligations hereunder and thereunder. The execution and delivery of this
Agreement and each of the other Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
have been duly authorized by all necessary action on the part of the Company,
and no further action is required by the Company, the Board of Directors or the
Company's shareholders in connection herewith or therewith, other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which the Company is a party have been (or upon delivery
will have been) duly executed by the Company and, when delivered in accordance
with the terms hereof and thereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except: (A) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors' rights generally, (B) as limited
by laws relating to the availability of specific performance, injunctive relief
or other equitable remedies and (C) insofar as indemnification and contribution
provisions may be limited by applicable law.

(ii) With respect to the Guarantee Agreement, each of the U.S. Subsidiaries has
the requisite corporate power and authority to enter into and to consummate the
transactions contemplated by such agreement and otherwise to carry out its
obligations thereunder. The execution and delivery of the Guarantee Agreement
and the consummation by the U.S. Subsidiaries of the transactions contemplated
thereby have been duly authorized by all necessary action on the part of the
U.S. Subsidiaries, and no further action is required by the respective U.S.
Subsidiary, its managers or its members in connection therewith. The Guarantee
Agreement has been (or upon delivery will have been) duly executed by the
respective U.S. Subsidiaries and, when delivered in accordance with the terms
thereof, will constitute the valid and binding obligation of the respective U.S.
Subsidiary enforceable against such U.S. Subsidiary in accordance with its
terms, except: (A) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors' rights generally, (B) as limited
by laws relating to the availability of specific performance, injunctive relief
or other equitable remedies and (C) insofar as indemnification and contribution
provisions may be limited by applicable law.

16

--------------------------------------------------------------------------------

  No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents to which the Company is a party,
the issuance and sale of the Securities and the consummation by the Company of
the transactions contemplated hereby and thereby do not and will not: (i)
conflict with or violate any provision of the Company's or any Subsidiary's
certificate or articles of incorporation, bylaws or other organizational or
charter documents; (ii) conflict with, or constitute a default (or an event that
with notice, lapse of time, or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to other Persons any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time, or both)
of, any agreement, credit facility, debt or other instrument (evidencing Company
or Subsidiary Indebtedness or otherwise) or other understanding to which the
Company or any Subsidiary is a party or by which any property or asset of the
Company or any Subsidiary is bound or affected, such as could reasonably be
expected to result in a Material Adverse Effect; or (iii) subject to the
Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected.

  Filings, Consents and Approvals. Neither the Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Company and its Subsidiaries of
the Transaction Documents, other than: (i) the filings required pursuant to
Section 4.6, (ii) the filing with the Commission pursuant to the Registration
Rights Agreement, (iii) the notice and/or application(s) to each applicable
Trading Market for the issuance and sale of the Securities and the listing of
the Conversion Shares and Warrant Shares for trading thereon in the time and
manner required thereby, (iv) the filing of Form D with the Commission and such
filings as are required to be made under applicable state securities laws and
(v) Shareholder Approval (collectively, the "Required Approvals").

  Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents. The Underlying Shares, when issued in
accordance with the terms of the Transaction Documents, will be validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the Company
other than restrictions on transfer provided for in the Transaction Documents.
The Company has reserved from its duly authorized capital stock a number of
shares of Common Stock for issuance of the Underlying Shares at least equal to
the Required Minimum on the date hereof.

  Capitalization. The capitalization of the Company is as set forth on Schedule
3.1(g), which Schedule 3.1(g) shall also include the number of shares of

17

--------------------------------------------------------------------------------

Common Stock owned beneficially, and of record, by Affiliates of the Company as
of the date hereof. The Company has not issued any capital stock since its most
recently filed periodic report under the Exchange Act, other than pursuant to
the exercise of stock options under the Company's equity incentive plans, the
issuance of shares of Common Stock to employees and the Company's former
chairman pursuant to the conversion and/or exercise of Common Stock Equivalents
outstanding as of the date of the most recently filed periodic report under the
Exchange Act. No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as a result of the purchase
and sale of the Securities, pursuant to the Company's equity incentive plan and
the outstanding Class B Warrants originally issued in connection with the
Company's initial public offering, there are no outstanding options, warrants,
scrip rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Common Stock or the capital stock of any Subsidiary, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common
Stock, Common Stock Equivalents or capital stock of any Subsidiary. The issuance
and sale of the Securities will not obligate the Company or any Subsidiary to
issue shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under any of such
securities. There are no outstanding securities or instruments of the Company or
any Subsidiary that contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any Subsidiary is or may become bound to redeem a security of the Company or
such Subsidiary. The Company does not have any stock appreciation rights or
"phantom stock" plans or agreements or any similar plan or agreement. All of the
outstanding shares of capital stock of the Company and each Subsidiary are duly
authorized, validly issued, fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. Other than for Shareholder
Approval, no further approval or authorization of any shareholder, the Board of
Directors or others is required for the issuance and sale of the Securities.
Other than as contemplated by the Transaction Documents, there are no
shareholders agreements, voting agreements or other similar agreements with
respect to the Company's capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company's
shareholders.

  SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two (2) years preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the "SEC Reports") on a timely basis or has

18

--------------------------------------------------------------------------------

received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The Company is not and has never been an
issuer subject to Rule 144(i) under the Securities Act. The financial statements
of the Company included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved ("GAAP"), except as may be otherwise specified in such
financial statements or the notes thereto, and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

  Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof: (i) there has been no event, occurrence or development that has had
or that could reasonably be expected to result in a Material Adverse Effect,
(ii) neither the Company nor any Subsidiary has incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company's or any
Subsidiary's financial statements pursuant to GAAP or disclosed in filings made
with the Commission, (iii) except as set forth on Schedule 3.1(i)(iii), neither
the Company nor any Subsidiary has sold any assets outside the ordinary course
of business or had capital expenditures, individually or in the aggregate, in
excess of $200,000, (iv) neither the Company nor any Subsidiary has altered its
method of accounting, (v) neither the Company nor any Subsidiary has declared or
made any dividend or distribution of cash or other property to its shareholders
or purchased, redeemed or made any agreements to purchase or redeem any shares
of its capital stock and (vi) neither the Company nor any Subsidiary has issued
any equity securities to any officer, director or Affiliate, except pursuant to
existing Company or Subsidiary equity incentive plans. The Company does not have
pending before the Commission any request for confidential treatment of
information. No event, liability, fact, circumstance, occurrence or development
has occurred or exists or is reasonably expected to occur or exist with respect
to the Company, its Subsidiaries or their respective businesses, properties,
operations, assets or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least one (1) Trading Day prior to the date that this representation is made.

19

--------------------------------------------------------------------------------

  Litigation. There is no action, suit, inquiry, notice of violation, proceeding
or investigation pending or, to the knowledge of the Company, threatened against
or affecting the Company, any Subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (each, an
"Action") which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Securities or (ii)
could, if there were an unfavorable decision, have or reasonably be expected to
result in a Material Adverse Effect. Neither the Company, nor any Subsidiary nor
any director or officer thereof, is or has been the subject of any Action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty. There has not been, and to the
knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company. The Commission has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company or any Subsidiary under the Exchange Act or the Securities Act.

  Labor Relations. No labor dispute exists or, to the knowledge of the Company,
is imminent with respect to any of the employees of the Company or any
Subsidiary that could reasonably be expected to result in a Material Adverse
Effect. None of the Company's or its Subsidiaries' employees is a member of a
union that relates to such employee's relationship with the Company or such
Subsidiary, and neither the Company nor any of its Subsidiaries is a party to a
collective bargaining agreement, and the Company and its Subsidiaries believe
that their relationships with their employees are good. To the knowledge of the
Company, no executive officer of the Company or any Subsidiary, is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters. The Company and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

  Compliance. Neither the Company nor any Subsidiary: (i) is in default under or
in violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (ii) is in violation of any judgment,
decree or order of any court, arbitrator or other governmental authority or
(iii) is or has been in violation of any statute, rule, ordinance or regulation
of any governmental authority, including without limitation all foreign,
federal, state and

20

--------------------------------------------------------------------------------

local laws relating to taxes, environmental protection, occupational health and
safety, product quality and safety and employment and labor matters, except in
each case of clauses (i), (ii) and (iii) as could not have or reasonably be
expected to result in a Material Adverse Effect.

  Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with all federal, state, local or foreign laws relating to pollution or
protection of human health or the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata), including laws relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, "Hazardous Materials") into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands, or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations, issued, entered, promulgated or approved thereunder ("Environmental
Laws"); (ii) have received all permits licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses;
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval where in each of clauses (i), (ii) and (iii), the failure to
so comply could be reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect.

  Regulatory Permits. The Company and the Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the SEC Reports, except where the failure to possess such
permits could not reasonably be expected to result in a Material Adverse Effect
("Material Permits"), and neither the Company nor any Subsidiary has received
any notice of proceedings relating to the revocation or modification of any
Material Permit.

  Title to Assets. All of the Company's and each Subsidiary's owned real
property is set forth on Schedule 3.1(o) (the "Real Property Collateral"). The
Company and each Subsidiary have good and marketable title in fee simple to all
such Real Property Collateral owned by them and good and marketable title in all
personal property owned by them that is material to the business of the Company
or such Subsidiary, in each case free and clear of all Liens, except for (i)
Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company or such Subsidiary and (ii) Liens for the payment of federal,
state or other taxes, for which appropriate reserves have been made therefor in
accordance with GAAP, and the payment of which is neither delinquent nor subject
to penalties. Any real property and facilities held under lease by the Company
or any Subsidiary are held by them under valid, subsisting and enforceable
leases with which the Company or such Subsidiary is in compliance. Except as set
forth on Schedule 3.1(o), none of the Company's Subsidiaries owns or leases any
real property.

21

--------------------------------------------------------------------------------

  Intellectual Property. The Company and each Subsidiary have, or have rights to
use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade secrets, inventions, copyrights, licenses and
other intellectual property rights and similar rights as necessary or required
for use in connection with their respective businesses and which the failure to
so have could have a Material Adverse Effect (collectively, the "Intellectual
Property Rights"). Each of the patents owned by the Company or its Subsidiaries
is set forth on Schedule 3.1(p). None of the Intellectual Property Rights has
expired, terminated or been abandoned, or is expected to expire or terminate or
be abandoned, within two (2) years from the date of this Agreement. Neither the
Company nor any Subsidiary has received, since the date of the latest audited
financial statements included within the SEC Reports, a written notice of a
claim or otherwise has any knowledge that the Intellectual Property Rights
violate or infringe upon the rights of any Person, except as could not have or
reasonably be expected to not have a Material Adverse Effect. To the knowledge
of the Company, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights. The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties, except where failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

  Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to $20 million. Neither the Company
nor any Subsidiary has any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.

  Transactions With Affiliates and Employees. Except as set forth in Schedule
3.1(r), none of the officers or directors of the Company or any Subsidiary and,
to the knowledge of the Company, none of the employees of the Company or any
Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from providing for the borrowing of money from or lending of
money to, or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, shareholder, member or partner, in each case in
excess of $120,000, other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option and restricted
stock unit agreements under any equity incentive plan of the Company.

22

--------------------------------------------------------------------------------

  Sarbanes-Oxley; Internal Accounting Controls. The Company and the Subsidiaries
are in compliance with any and all applicable requirements of the Sarbanes-Oxley
Act of 2002, as amended, that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the Commission thereunder
that are effective as of the date hereof and as of the Closing Date. The Company
and the Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that: (i) transactions are executed
in accordance with management's general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management's general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company and the Subsidiaries have
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) for the Company and the Subsidiaries and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission's rules and forms. The Company's certifying officers
have evaluated the effectiveness of the disclosure controls and procedures of
the Company and the Subsidiaries as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
"Evaluation Date"). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) that have materially affected, or is reasonably
likely to materially affect, the internal control over financial reporting of
the Company or its Subsidiaries.

  Certain Fees. No brokerage or finder's fees or commissions are or will be
payable by the Company or any Subsidiaries to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents,
other than the Placement Agent. With respect to any fees or commissions payable
to the Placement Agent as a result of the transactions contemplated hereby, (i)
the Company shall not issue to the Placement Agent any Common Stock or Common
Stock Equivalents as payment therefor, and (ii) the Company shall pay, and hold
each Purchaser harmless against any liability, loss or expense (including,
without limitation, attorney's fees and out-of-pocket expenses) arising in
connection with such claim. The Purchasers shall have no obligation with respect
to any fees or with respect to any claims made by or on behalf of other Persons
for fees of a type contemplated in this Section 3.1(t) that may be due in
connection with the transactions contemplated by the Transaction Documents.

  Private Placement. Assuming the accuracy of the Purchasers' representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchasers

23

--------------------------------------------------------------------------------

as contemplated hereby. The issuance and sale of the Securities hereunder does
not contravene the rules and regulations of the principal Trading Market.

  Investment Company. Neither the Company nor any Subsidiary is, nor is an
Affiliate of, and immediately after receipt of payment for the Securities, will
not be or be an Affiliate of, an "investment company" within the meaning of the
Investment Company Act of 1940, as amended. The Company and its Subsidiaries
shall conduct their respective businesses in a manner so that none will become
an "investment company" subject to registration under the Investment Company Act
of 1940, as amended.

Registration Rights. Other than each of the Purchasers, no Person has any right
to cause the Company to effect the registration under the Securities Act of any
securities of the Company or any Subsidiaries.

  Listing and Maintenance Requirements. The Common Stock is registered pursuant
to Section 12(b) or 12(g) of the Exchange Act, and the Company has taken no
action designed to, or which is likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act nor has the Company
received any notification that the Commission is contemplating terminating such
registration. The Company has not, in the 12 months preceding the date hereof,
received notice from any Trading Market on which the Common Stock is or has been
listed or quoted to the effect that the Company is not in compliance with the
listing or maintenance requirements of such Trading Market. The Company is, and
has no reason to believe that it will not in the foreseeable future continue to
be, in compliance with all such listing and maintenance requirements. The Common
Stock is currently eligible for electronic transfer through the Depository Trust
Company or another established clearing corporation, and the Company is current
in payment of the fees to the Depository Trust Company (or such other
established clearing corporation) in connection with such electronic transfer.

  Application of Takeover Protections. The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company's articles of incorporation (or similar charter documents) or
the laws of its state of incorporation that is or could become applicable to the
Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation, as a result of the Company's issuance of the
Securities and the Purchasers' ownership of the Securities.

  Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Purchasers or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Purchasers will rely on the foregoing
representation in effecting transactions in

24

--------------------------------------------------------------------------------

securities of the Company. All of the disclosure furnished by or on behalf of
the Company to the Purchasers regarding the Company and its Subsidiaries, their
respective businesses and the transactions contemplated hereby, including the
Disclosure Schedules to this Agreement, is true and correct and does not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The press releases
disseminated by the Company during the twelve (12) months preceding the date of
this Agreement taken as a whole do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made and when made, not misleading. The Company
acknowledges and agrees that no Purchaser makes or has made any representations
or warranties with respect to the transactions contemplated hereby other than
those specifically set forth in Section 3.2 hereof.

  No Integrated Offering. Assuming the accuracy of the Purchasers'
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.

Solvency. Based on the consolidated financial condition of the Company as of the
Closing Date, after giving effect to the receipt by the Company of the proceeds
from the sale of the Securities hereunder: (i) the fair saleable value of the
Company's assets exceeds the amount that will be required to be paid on or in
respect of the Company's existing debts (including known contingent liabilities)
as they mature, (ii) the Company's assets do not constitute unreasonably small
capital to carry on its business as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, consolidated and
projected capital requirements and capital availability thereof, and (iii) the
current cash flow of the Company, together with the proceeds the Company would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its liabilities when such amounts are required to be paid. The
Company does not intend to incur debts or believes it will incur debts beyond
its ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt). The Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the Closing Date. Schedule 3.1(bb)
sets forth as of the date hereof all outstanding secured and unsecured
Indebtedness of the Company or any Subsidiary, or for which the Company or any
Subsidiary has commitments.

25

--------------------------------------------------------------------------------

  Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or any Subsidiary know of
no basis for any such claim.

  No General Solicitation. Neither the Company nor any Person acting on behalf
of the Company has offered or sold any of the Securities by any form of general
solicitation or general advertising.

  Foreign Corrupt Practices. Neither the Company nor any Subsidiary, nor to the
knowledge of the Company or any Subsidiary, any agent or other person acting on
behalf of the Company or any Subsidiary, has: (i) directly or indirectly, used
any funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any Person acting on its behalf of which the Company is
aware) which is in violation of law or (iv) violated in any material respect any
provision of FCPA.

  Accountants. The Company's accounting firm is set forth on Schedule 3.1(ff).
To the knowledge and belief of the Company, such accounting firm: (i) is a
registered public accounting firm as required by the Exchange Act and (ii) shall
express its opinion with respect to the financial statements to be included in
the Company's Annual Report for the fiscal year ending June 30, 2015.

  Seniority. As of the Closing Date, except as set forth on Schedule 3.1(gg),
all payments due under the Debentures shall rank senior to all other
Indebtedness of the Company and its Subsidiaries, except as provided by the
Debentures, the Intercreditor Agreement or any or other Intercreditor Agreement
entered into in connection with the Debentures.

  No Disagreements with Accountants and Lawyers. There are no disagreements of
any kind presently existing, or reasonably anticipated by the Company to arise,
between the Company and the accountants and lawyers formerly or presently
employed by the Company, and the Company is current with respect to any fees
owed to its accountants and lawyers which could affect the Company's ability to
perform any of its obligations under any of the Transaction Documents.

26

--------------------------------------------------------------------------------

  Acknowledgment Regarding Purchasers' Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm's length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
no Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby, and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers' purchase of the Securities. The Company further represents to each
Purchaser that the Company's decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

  Acknowledgment Regarding Purchaser's Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except for
Sections 3.2(g) and 4.15 hereof), it is understood and acknowledged by the
Company that: (i) none of the Purchasers has been asked by the Company to agree,
nor has any Purchaser agreed, to desist from purchasing or selling, long and/or
short, securities of the Company, or "derivative" securities based on securities
issued by the Company or to hold the Securities for any specified term, (ii)
past or future open market or other transactions by any Purchaser, specifically
including, without limitation, Short Sales or "derivative" transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company's publicly-traded securities,
(iii) any Purchaser, and counter-parties in "derivative" transactions to which
any such Purchaser is a party, directly or indirectly, may presently have a
"short" position in the Common Stock and (iv) each Purchaser shall not be deemed
to have any affiliation with or control over any arm's length counter-party in
any "derivative" transaction. The Company further understands and acknowledges
that (y) one or more Purchasers may engage in hedging activities at various
times during the period that the Securities are outstanding, including, without
limitation, during the periods that the value of the Underlying Shares
deliverable with respect to Securities are being determined, and (z) such
hedging activities (if any) could reduce the value of the existing shareholders'
equity interests in the Company at and after the time that the hedging
activities are being conducted. The Company acknowledges that such
aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.

  Regulation M Compliance.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Placement Agent in connection with the placement of the
Securities.

27

--------------------------------------------------------------------------------

  Form S-3 Eligibility.  The Company is eligible to register the resale of the
Underlying Shares for resale by the Purchasers on Form S-3 promulgated under the
Securities Act.

  Stock Option Plans. Each stock option granted by the Company under the
Company's equity incentive plan was granted (i) in accordance with the terms of
the Company's equity incentive plan and (ii) with an exercise price at least
equal to the fair market value of the Common Stock on the date such stock option
would be considered granted under GAAP and applicable law. No stock option
granted under the Company's equity incentive plan has been backdated. The
Company has not knowingly granted, and there is no and has been no Company
policy or practice to knowingly grant, stock options prior to, or otherwise
knowingly coordinate the grant of stock options with, the release or other
public announcement of material information regarding the Company or its
Subsidiaries or their financial results or prospects. The number of shares of
Common Stock issuable upon the exercise of outstanding stock options scheduled
to expire (i) on March 9, 2015 does not exceed 295,000 and (ii) on June 14, 2014
does not exceed 105,000, in each case as adjusted for reverse and forward stock
splits, stock dividends, stock combinations and similar transactions occurring
after the date hereof.

  Office of Foreign Assets Control. Neither the Company nor any Subsidiary nor,
to the Company's knowledge, any director, officer, agent, employee or Affiliate
of the Company or any Subsidiary, is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department ("OFAC").

  U.S. Real Property Holding Corporation. The Company is not and has never been
a U.S. real property holding corporation within the meaning of Section 897 of
the Code, and the Company shall so certify upon Purchaser's request.

  Bank Holding Company Act. Neither the Company nor any of its Subsidiaries or
Affiliates is subject to the Bank Holding Company Act of 1956, as amended (the
"BHCA") and to regulation by the Board of Governors of the Federal Reserve
System (the "Federal Reserve"). Neither the Company nor any of its Subsidiaries
or Affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

  Money Laundering. The operations of the Company and its Subsidiaries are and
have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
"Money Laundering Laws"), and no Action or Proceeding by or before any court or
governmental agency, authority or body or any

28

--------------------------------------------------------------------------------

arbitrator involving the Company or any Subsidiary with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, or any
Subsidiary, threatened.

  No Disqualification Events. With respect to the Securities to be offered and
sold hereunder in reliance on Rule 506(b) under the Securities Act, none of the
Company, any of its predecessors, any affiliated issuer, any director, executive
officer, other officer of the Company participating in the offering hereunder,
any beneficial owner of twenty percent (20%) or more of the Company's
outstanding voting equity securities, calculated on the basis of voting power,
nor any promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale (each, an "Issuer
Covered Person" and, together, "Issuer Covered Persons") is subject to any of
the "Bad Actor" disqualifications described in Rule 506(d)(1)(i) to (viii) under
the Securities Act (a "Disqualification Event"), except for a Disqualification
Event covered by Rule 506(d)(2) or (d)(3). The Company has exercised reasonable
care to determine whether any Issuer Covered Person is subject to a
Disqualification Event. The Company has complied, to the extent applicable, with
its disclosure obligations under Rule 506(e), and has furnished to the
Purchasers a copy of any disclosures provided thereunder upon request.

  Other Covered Persons. Other than the Placement Agent, the Company is not
aware of any person (other than any Issuer Covered Person) that has been or will
be paid (directly or indirectly) remuneration for solicitation of purchasers in
connection with the sale of any Regulation D Securities.

  Notice of Disqualification Events. The Company will notify the Purchasers and
the Placement Agent in writing, prior to the Closing Date of (i) any
Disqualification Event relating to any Issuer Covered Person and (ii) any event
that would, with the passage of time, become a Disqualification Event relating
to any Issuer Covered Person.

  Off Balance Sheet Arrangements.  There is no transaction, arrangement, or
other relationship between the Company (or any Subsidiary) and an unconsolidated
or other off balance sheet entity that is required to be disclosed by the
Company in its Exchange Act filings and is not so disclosed or that otherwise
would be reasonably likely to have a Material Adverse Effect.

  Transfer Taxes.  On the Closing Date, all stock transfer or other taxes (other
than income or similar taxes) which are required to be paid in connection with
the sale and transfer of the Securities to be sold to each Purchaser hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.

  Franchise Taxes. There are no unpaid franchise taxes claimed by the taxing
authority of any jurisdiction to be due by the Company or any Subsidiary, and
the officers of the Company or any Subsidiary know of no basis for any such
claim.

29

--------------------------------------------------------------------------------

3.2   Representations and Warranties of the Purchasers. Each Purchaser, for
itself and for no other Purchaser, hereby represents and warrants as of the date
hereof and as of the Closing Date to the Company as follows (unless as of a
specific date therein):

  Organization; Authority. Such Purchaser is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by such
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of such Purchaser. Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies, and (iii) insofar as indemnification and contribution provisions may
be limited by applicable law.

  Own Account. Such Purchaser understands that the Securities are "restricted
securities" and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other Persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting such Purchaser's right to sell the
Securities pursuant to the Registration Statement or otherwise in compliance
with applicable federal and state securities laws and not constituting an
agreement by such Purchaser to hold any of the Securities for any minimum or
specific term). Such Purchaser is acquiring the Securities hereunder in the
ordinary course of its business.

  Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and as of the date hereof it is, and on each date on which it exercises any
Warrants or converts any Debentures it will be either: (i) an "accredited
investor" as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under
the Securities Act or (ii) a "qualified institutional buyer" as defined in Rule
144A(a) under the Securities Act.

  Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business

30

--------------------------------------------------------------------------------

and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Such Purchaser is able to bear the economic risk
of an investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

  General Solicitation. To such Purchaser's knowledge, such Purchaser is not
purchasing the Securities as a result of any advertisement, article, notice or
other communication regarding the Securities published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar.

Access to Information. Such Purchaser acknowledges that it has had the
opportunity to review the Transaction Documents and the SEC Reports and has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Securities and the merits and risks
of investing in the Securities; (ii) access to information about the Company and
its financial condition, results of operations, business, properties, management
and prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. Such Purchaser
acknowledges and agrees that neither the Placement Agent nor any Affiliate of
the Placement Agent has provided such Purchaser with any information or advice
with respect to the Securities nor is such information or advice necessary or
desired. Neither the Placement Agent nor any Affiliate has made or makes any
representation as to the Company or the quality of the Securities and the
Placement Agent and any Affiliate may have acquired non-public information with
respect to the Company which such Purchaser agrees need not be provided to it.
In connection with the issuance of the Securities to such Purchaser, neither the
Placement Agent nor any of its Affiliates has acted as a financial advisor or
fiduciary to such Purchaser.

Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that such Purchaser first received a term sheet (written or oral) from
the Company or any other Person representing the Company setting forth the
material terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof. Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser's assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser's assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by this Agreement. Other than to other Persons
party to this Agreement or to such Purchaser's representatives, including,
without limitation, its officers, directors, partners, legal and

31

--------------------------------------------------------------------------------

other advisors, employees, agents and Affiliates, such Purchaser has maintained
the confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect Short Sales or similar transactions in the
future.

  Effect of Purchaser Representations. The Company acknowledges and agrees that
the representations contained in this Section 3.2 shall not modify, amend or
affect such Purchaser's right to rely on the Company's representations and
warranties contained in this Agreement or any representations and warranties
contained in any other Transaction Document.

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

4.1   Transfer Restrictions.

The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144 or in connection
with a pledge as contemplated in Section 4.1(b), the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act. As a condition of granting any transferee of
Securities any rights pursuant to any of the Transaction Documents, any such
transferee shall agree in writing to be bound by the terms of this Agreement and
the Registration Rights Agreement and shall have the rights and obligations of a
Purchaser under this Agreement and the Registration Rights Agreement.

The Purchasers agree to the imprinting, so long as is required by this Section
4.1, of a legend on any of the Securities in the following form:

[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD (I) EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, (II)
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS, AS

32

--------------------------------------------------------------------------------

EVIDENCED BY A LEGAL OPINION OF COUNSEL SELECTED BY THE HOLDER TO SUCH EFFECT,
THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY OR (III)
UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. THIS SECURITY [AND
THE SECURITIES ISSUABLE UPON [EXERCISE] [CONVERSION] OF THIS SECURITY] MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY
SUCH SECURITIES.

The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an "accredited investor" as defined in Rule 501(a) under the
Securities Act. Such pledge would not be deemed a transfer, sale or assignment,
would not be subject to approval of the Company and no legal opinion of legal
counsel of the pledgee, secured party or pledgor would be required in connection
therewith. Further, no notice shall be required of such pledge. At such
Purchaser's expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of the Securities may reasonably
request in connection with a pledge of the Securities, including, if the
Securities are subject to registration pursuant to the Registration Rights
Agreement, the preparation and filing of any required prospectus supplement
under Rule 424(b)(3) under the Securities Act or other applicable provision of
the Securities Act to appropriately amend the list of Selling Stockholders (as
defined in the Registration Rights Agreement) thereunder.

Certificates evidencing the Underlying Shares shall not contain any legend
(including the legend set forth in Section 4.1(b) hereof): (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, (ii) following any sale of such Underlying Shares pursuant
to Rule 144, (iii) if such Underlying Shares are eligible for sale under Rule
144, without the requirement for the Company to be in compliance with the
current public information required under Rule 144 as to such Underlying Shares
and without volume or manner-of-sale restrictions or (iv) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission). The
Company shall cause its counsel to issue a legal opinion to the Transfer Agent
promptly after the Effective Date if required by the Transfer Agent to effect
the removal of the legend hereunder. If all or any portion of a Debenture is
converted or Warrant is exercised at a time when there is an effective
registration statement to cover the resale of the Underlying Shares, or if such
Underlying Shares may be sold under Rule 144 without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 as to such Underlying Shares and without volume or manner-of-sale
restrictions or if such legend is not otherwise required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission), then such Underlying
Shares shall be issued free of all legends. The Company agrees that following
the Effective Date or at such time as such legend is no longer required under
this Section 4.1(c), it will, no later than three (3) Trading Days following the
delivery by a Purchaser to the Company or the Transfer Agent of a certificate
representing Underlying Shares, as applicable, issued with a restrictive legend

33

--------------------------------------------------------------------------------

(such third Trading Day, the "Legend "Removal Date"), deliver or cause to be
delivered to such Purchaser a certificate representing such shares that is free
from all restrictive and other legends. The Company may not make any notation on
its records or give instructions to the Transfer Agent that enlarge the
restrictions on transfer set forth in this Section 4. Certificates for
Underlying Shares subject to legend removal hereunder shall be transmitted by
the Transfer Agent to the Purchaser by crediting the account of the Purchaser's
prime broker with the Depository Trust Company System as directed by such
Purchaser.

If the Company fails to issue to any Purchaser a certificate without such legend
or to deliver such Securities to the Purchaser by the Legend Removal Date, and
if on or after the Legend Removal Date such Purchaser purchases (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the holder of such Securities that the holder
anticipated receiving without legend from the Company (a "Buy-In"), then the
Company shall, within three (3) Trading Days after the Purchaser's request and
in the Purchaser's discretion, either (i) pay cash to the Purchaser in an amount
equal to the Purchaser's total purchase price (including brokerage commissions,
if any) for the shares of Common Stock so purchased (the "Buy-In Price"), at
which point the Company's obligation to deliver such unlegended Securities shall
terminate, or (ii) promptly honor its obligation to deliver to the Purchaser
such unlegended Securities as provided above and pay cash to the Purchaser in an
amount equal to the excess (if any) of the Buy-In Price over the product of (A)
such number of shares of Common Stock, times (B) the Closing Sale Price (as
defined in the Debentures) of the Common Stock on the Legend Removal Date.
Nothing herein shall limit such Purchaser's right to pursue actual damages for
the Company's failure to deliver certificates representing any Securities as
required by the Transaction Documents, and such Purchaser shall have the right
to pursue all remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief.

Each Purchaser, severally and not jointly with the other Purchasers, agrees with
the Company that such Purchaser will sell any Securities pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if
Securities are sold pursuant to a Registration Statement, they will be sold in
compliance with the plan of distribution set forth therein, and acknowledges
that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 4.1 is predicated upon the Company's
reliance upon this understanding.

4.2   Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Securities may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions. The Company
further acknowledges that its obligations under the Transaction Documents,
including, without limitation, its obligation to issue the Underlying Shares
pursuant to the Transaction Documents, are unconditional and absolute and not
subject to any right of set off, counterclaim, delay or reduction, regardless of
the effect of any such dilution or any claim the Company may have against any
Purchaser and

34

--------------------------------------------------------------------------------

regardless of the dilutive effect that such issuance may have on the ownership
of the other shareholders of the Company.

4.3   Furnishing of Information; Public Information.

Until the earliest of the time that (i) no Purchaser owns Securities or (ii) the
Warrants have expired, the Company covenants to maintain the registration of the
Common Stock under Section 12(b) or 12(g) of the Exchange Act and to timely file
(or obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act even if the Company is not then subject to the
reporting requirements of the Exchange Act.

At any time during the period commencing from the six (6) month anniversary of
the date hereof and ending at such time that all of the Securities may be sold
without the requirement for the Company to be in compliance with Rule 144(c)(1)
and otherwise without restriction or limitation pursuant to Rule 144, (i) if the
Company shall fail for any reason to satisfy the current public information
requirement under Rule 144(c) or (ii) if the Company has ever been an issuer
described in Rule 144(i)(1)(i) or becomes such an issuer in the future, and the
Company shall fail for any reason to satisfy any condition set forth in Rule
144(i)(2) (each of clauses (i) and (ii), a "Public Information Failure"), then,
in addition to such Purchaser's other available remedies, the Company shall pay
to a Purchaser, in cash, as partial liquidated damages and not as a penalty, by
reason of any such delay in or reduction of its ability to sell the Securities,
an amount in cash equal to one percent (1.0%) of the aggregate Subscription
Amount of such Purchaser's Securities on the day of a Public Information Failure
and on every thirtieth (30th) day (pro rated for periods totaling less than
thirty (30) days) thereafter until the earlier of (i) the date such Public
Information Failure is cured and (ii) such time that such public information is
no longer required for the Purchasers to transfer the Underlying Shares pursuant
to Rule 144. The payments to which a Purchaser shall be entitled pursuant to
this Section 4.3(b) are referred to herein as "Public Information Failure
Payments." Public Information Failure Payments shall be paid on the earlier of
(y) the last day of the calendar month during which such Public Information
Failure Payments are incurred and (z) the third (3rd) Business Day after the
event or failure giving rise to the Public Information Failure Payments is
cured. In the event the Company fails to make Public Information Failure
Payments in a timely manner, such Public Information Failure Payments shall bear
interest at the rate of 1.5% per month (prorated for partial months) until paid
in full. Nothing herein shall limit such Purchaser's right to pursue actual
damages for the Public Information Failure, and such Purchaser shall have the
right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief.

4.4   Integration. The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any "security" (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities or that would be integrated

35

--------------------------------------------------------------------------------

with the offer or sale of the Securities for purposes of the rules and
regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.

4.5   Conversion and Exercise Procedures. Each of the form of Notice of Exercise
included in the Warrants and the form of Notice of Conversion included in the
Debentures set forth the totality of the procedures required of the Purchasers
in order to exercise the Warrants or convert the Debentures. Without limiting
the preceding sentences, no ink-original Notice of Exercise or Notice of
Conversion shall be required, nor shall any medallion guarantee (or other type
of guarantee or notarization) of any Notice of Exercise or Notice of Conversion
form be required in order to exercise the Warrants or convert the Debenture. No
additional legal opinion, other information or instructions shall be required of
the Purchasers to exercise their Warrants or convert their Debentures. The
Company shall honor exercises of the Warrants and conversions of the Debentures
and shall deliver Underlying Shares in accordance with the terms, conditions and
time periods set forth in the Transaction Documents.

4.6   Securities Laws Disclosure; Publicity. The Company shall by 8:30 a.m. (New
York City time) on the Trading Day immediately following the date hereof, (a)
issue a press release disclosing the material terms of the transactions
contemplated hereby and by the MFP Documents (b) file with the Commission (i) a
Current Report on Form 8-K disclosing the material terms of the transactions
contemplated by the Transaction Documents and the MFP Documents, including the
Transaction Documents as exhibits thereto (the "PIPE 8-K Filing") and (ii) a
Current Report on Form 8-K disclosing the material terms of the transactions
contemplated by the Pioneer Documents (the "Pioneer 8-K Filing" and together
with the PIPE 8-K Filing, the "8-K Filings"). From and after the 8-K Filings,
the Company represents to the Purchasers that it shall have publicly disclosed
all material, non-public information delivered to any of the Purchasers by the
Company or any of its Subsidiaries, or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents, the MFP Documents and the Pioneer Documents. In
addition, effective upon the 8-K Filings, the Company acknowledges and agrees
that any and all confidentiality or similar obligations under any agreement,
whether written or oral, between the Company, any of its Subsidiaries or any of
their respective officers, directors, agents, employees or Affiliates on the one
hand, and any of the Purchasers or any of their Affiliates on the other hand,
shall terminate. The Company and each Purchaser shall consult with each other in
issuing any other press releases with respect to the transactions contemplated
by the Transaction Documents, the MFP Documents and the Pioneer Documents, and
neither the Company nor any Purchaser shall issue any such press release nor
otherwise make any such public statement without the prior consent of the
Company, with respect to any press release of any Purchaser, or without the
prior consent of the Required Holders, with respect to any press release of the
Company, which consent shall not unreasonably be withheld or delayed.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Purchaser, or include the name of any Purchaser in any filing with the
Commission or any regulatory agency or Trading Market, without the prior written
consent of such Purchaser, except: (a) as required by federal securities law in
connection with (i) any Registration Statement contemplated by the Registration
Rights Agreement and (ii) the filing of final Transaction Documents with the
Commission and (b) to the

36

--------------------------------------------------------------------------------

extent such disclosure is required by law or Trading Market regulations, in
which case the Company shall provide the Purchasers with prior notice of such
disclosure permitted under this clause (b).

4.7   Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
"Acquiring Person" under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Securities under the Transaction
Documents or under any other agreement between the Company and the Purchasers.

4.8   Non-Public Information. The Company covenants and agrees that neither it,
nor any other Person acting on its behalf, will provide any Purchaser or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto such Purchaser shall have
entered into a written agreement with the Company regarding the confidentiality
and use of such information. To the extent that the Company delivers any
material, non-public information to a Purchaser without such Purchaser's
consent, the Company hereby covenants and agrees that such Purchaser shall not
have any duty of confidentiality to the Company, any of its Subsidiaries, or any
of their respective officers, directors, agents, employees or Affiliates, or a
duty to the Company, any of its Subsidiaries, or any of their respective
officers, directors, agents, employees or Affiliates not to trade on the basis
of, such material, non-public information. The Company understands and confirms
that each Purchaser shall be relying on the foregoing covenant in effecting
transactions in securities of the Company.

4.9   Use of Proceeds. The Company shall use the net proceeds from the sale of
the Securities hereunder for the payment of a portion of the purchase price for
the acquisition of assets of Pioneer Hi-Bred International, Inc. as contemplated
by the Pioneer Documents and for working capital purposes and shall not use such
proceeds: (a) for the satisfaction of any portion of the Company's Indebtedness,
(b) for the redemption of any Common Stock or Common Stock Equivalents, (c) for
the settlement of any outstanding litigation or (d) in violation of FCPA or OFAC
regulations.

4.10   Indemnification of Purchasers.

Subject to the provisions of this Section 4.10, the Company will indemnify and
hold each Purchaser and its directors, officers, shareholders, members,
partners, employees and agents (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title), each Person who "controls" such Purchaser (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, shareholders, agents, members, partners or
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title) of
such controlling persons (each, a "Purchaser Party") harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all

37

--------------------------------------------------------------------------------

judgments, amounts paid in settlements, court costs and reasonable attorneys'
fees and costs of investigation that any such Purchaser Party may suffer or
incur as a result of, arising out of, or relating to (i) any breach of any of
the representations, warranties, covenants or agreements made by the Company in
this Agreement or in the other Transaction Documents or (ii) any Action
instituted against the Purchaser Parties in any capacity, or any of them or
their respective Affiliates, by any Person who is not an Affiliate of such
Purchaser Party, with respect to any of the transactions contemplated by the
Transaction Documents, any transaction financed in whole or in part, directly or
indirectly, with the proceeds from the issuance of the Securities, any
disclosure made by such Purchaser Party pursuant to Section 4.6, or the status
of such Purchaser Party as an investor in the Company pursuant to the
transactions contemplated by the Transaction Documents (other than (x) an Action
by the Company based solely upon such Purchaser Party's breach of the
Transaction Documents, (y) an Action by governmental authorities based solely
upon violations by such Purchaser Party of state or federal securities laws or
(z) an Action arising solely as a result of any conduct by such Purchaser Party
which has been determined by a final, non-appealable judicial decision to
constitute fraud, gross negligence or willful misconduct).

If any action shall be brought against any Purchaser Party in respect of which
indemnity may be sought pursuant to this Agreement, such Purchaser Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Purchaser Party. Any Purchaser Party shall have the right to
employ separate counsel in any such Action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Purchaser Party except to the extent that (i) the employment thereof has
been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such Action there is, in the reasonable opinion of counsel
to the Purchaser Party, a material conflict on any material issue between the
position of the Company and the position of such Purchaser Party, in which case
the Company shall be responsible for the reasonable fees and expenses of no more
than one such separate counsel. The Company will not be liable to any Purchaser
Party under this Agreement (y) for any settlement by a Purchaser Party effected
without the Company's prior written consent, which shall not be unreasonably
withheld, conditioned or delayed or (z) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to any Purchaser Party's
breach of any of the representations, warranties, covenants or agreements made
by such Purchaser Party in this Agreement or in the other Transaction Documents.

The indemnification required by this Section 4.10 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or are incurred. The indemnity
agreements contained herein shall be in addition to any cause of action or
similar right of any Purchaser Party against the Company or others and any
liabilities the Company may be subject to pursuant to law.

38

--------------------------------------------------------------------------------

Given that a Purchaser Party may be entitled to indemnification (a "Jointly
Indemnifiable Purchaser Claim") from both the Company, pursuant to this
Agreement, and from any other Person, whether pursuant to applicable law, any
indemnification agreement, the organizational documents of such Person or
otherwise (the "Indemnitee-Related Purchaser Entities"), the Company
acknowledges and agrees that the Company shall be fully and primarily
responsible for the payment to such Purchaser Party in respect of
indemnification and advancement of expenses in connection with any such Jointly
Indemnifiable Purchaser Claim, pursuant to and in accordance with the terms of
this Agreement, irrespective of any right of recovery such Purchaser Party may
have from the Indemnitee-Related Purchaser Entities. Under no circumstance shall
the Company be entitled to any right of subrogation or contribution by the
Indemnitee-Related Purchaser Entities and no right of recovery that such
Purchaser Party may have from the Indemnitee-Related Purchaser Entities shall
reduce or otherwise alter the rights of the Purchaser Party or the obligations
of the Company hereunder. In the event that any of the Indemnitee-Related
Purchaser Entities shall make any payment to such Purchaser Party in respect of
indemnification or advancement of expenses with respect to any Jointly
Indemnifiable Purchaser Claim, the Indemnitee-Related Investor Entity making
such payment shall be subrogated to the extent of such payment to all of the
rights of recovery of such Purchaser Party against the Company, and such
Purchaser Party shall execute all papers reasonably required and shall do all
things that may be reasonably necessary to secure such rights, including the
execution of such documents as may be necessary to enable the Indemnitee-Related
Purchaser Entities effectively to bring suit to enforce such rights. Each of the
Indemnitee-Related Purchaser Entities shall be third-party beneficiaries with
respect to this Section 4.10, entitled to enforce this Section 4.10 against the
Company as though each such Indemnitee-Related Investor Entity were a party to
this Agreement.

4.11   Reservation and Listing of Securities.

The Company shall maintain a reserve of the Required Minimum from its duly
authorized shares of Common Stock for issuance pursuant to the Transaction
Documents in such amount as may then be required to fulfill its obligations in
full under the Transaction Documents.

If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than the Required Minimum on such
date, then the Board of Directors shall use reasonable best efforts to amend the
Company's certificate or articles of incorporation to increase the number of
authorized but unissued shares of Common Stock to at least the Required Minimum
at such time, as soon as possible and in any event not later than the 75th day
after such date.

The Company shall, if applicable: (i) in the time and manner required by the
principal Trading Market, prepare and file with such Trading Market an
additional shares listing application covering a number of shares of Common
Stock at least equal to the Required Minimum on the date of such application,
(ii) take all steps necessary to cause such shares of Common Stock to be
approved for listing or quotation on such

39

--------------------------------------------------------------------------------

Trading Market as soon as possible thereafter, (iii) provide to the Purchasers
evidence of such listing or quotation and (iv) maintain the listing or quotation
of such Common Stock on any date at least equal to the Required Minimum on such
date on such Trading Market or another Trading Market. The Company agrees to
maintain the eligibility of the Common Stock for electronic transfer through the
Depository Trust Company or another established clearing corporation, including,
without limitation, by timely payment of fees to the Depository Trust Company or
such other established clearing corporation in connection with such electronic
transfer. In addition, the Company shall provide each shareholder entitled to
vote at a special or annual meeting of the shareholders of the Company, at the
earliest practical date after the Closing Date, but in no event later than 90
days after the Closing Date, a proxy statement, substantially in the form which
has been previously reviewed by the Purchasers and Schulte Roth & Zabel, LLP, at
the expense of the Company (not to exceed $5,000 with respect to the fees and
expenses incurred by Schulte Roth & Zabel, LLP in connection with its review of
each proxy statement for a shareholders meeting), soliciting each shareholder's
vote at such shareholder's meeting for approval of resolutions providing for the
Shareholder Approval, with the recommendation of the Board of Directors that
such proposal be approved, and the Company shall solicit proxies from its
shareholders in connection therewith in the same manner as all other management
proposals in such proxy statement, and all management-appointed proxyholders
shall vote their proxies in favor of such proposal. The Company shall use its
reasonable best efforts to obtain such Shareholder Approval. If the Company does
not obtain Shareholder Approval at the first meeting, the Company shall call a
meeting every three (3) months thereafter to seek Shareholder Approval until the
earlier of the date Shareholder Approval is obtained or the Securities are no
longer outstanding.

4.12   Participation in Future Financing.

From the date hereof until the date that is the two (2) year anniversary of the
Closing Date, upon any issuance by the Company or any of its Subsidiaries of
Common Stock, Common Stock Equivalents for cash consideration, Indebtedness or a
combination of units thereof (other than for any transactions which generate, in
the aggregate from the date hereof, gross proceeds of up to $5 million) (a
"Subsequent Financing"), each Purchaser shall have the right to participate in
up to its Pro Rata Portion of the Subsequent Financing equal to 30% of the
Subsequent Financing (the "Participation Maximum") and, with respect to each
Purchaser that elects to purchase its Participation Maximum, any additional
portion of the securities offered in such Subsequent Financing attributable to
the Participation Maximum of other Purchasers as such Purchasers shall indicate
it will purchase or acquire should the other Purchasers subscribe for less than
their Participation Maximum (the "Undersubscription Amount"), on the same terms,
conditions and price provided for in the Subsequent Financing.

Approximately four (4) Trading Days prior to the closing of the Subsequent
Financing, the Company shall deliver to each Purchaser a written notice of its
intention to effect a Subsequent Financing (a "Subsequent Financing Notice").
The Subsequent Financing Notice shall describe in reasonable detail the proposed
terms of

40

--------------------------------------------------------------------------------

such Subsequent Financing, the amount of proceeds intended to be raised
thereunder and the Person or Persons through or with whom such Subsequent
Financing is proposed to be effected and shall include a term sheet or similar
document relating thereto as an attachment.

Any Purchaser desiring to participate in such Subsequent Financing must provide
written notice to the Company by not later than 5:30 p.m. (New York City time)
on the third (3rd) Trading Day (or in the case of a confidentially marketed
public offering or registered direct offering, the next Trading Day), after all
of the Purchasers have received the Subsequent Financing Notice that the
Purchaser is willing to participate in the Subsequent Financing, the amount of
such Purchaser's participation and, if such Purchaser elects to purchase all of
its Pro Rata Portion of the Participation Maximum, the Undersubscription Amount,
if any, that such Purchaser elects to purchase, and representing and warranting
that such Purchaser has such funds ready, willing, and available for investment
on the terms set forth in the Subsequent Financing Notice. If the Company
receives no such notice from a Purchaser as of such third (3rd) Trading Day (or
the next Trading Day in the case of a confidentially marketed public offering or
registered direct offering), such Purchaser shall be deemed to have notified the
Company that it does not elect to participate.

If by 5:30 p.m. (New York City time) on the third (3rd) Trading Day (or the next
Trading Day in the case of a confidentially marketed public offering or
registered direct offering), after all of the Purchasers have received the
Subsequent Financing Notice, the Company receives responses to the Subsequent
Financing Notice from Purchasers seeking to purchase more than the aggregate
amount of the Participation Maximum, each such Purchaser shall have the right to
purchase its Pro Rata Portion (as defined below) of the Participation Maximum.
"Pro Rata Portion" means the ratio of (x) the Subscription Amount of Securities
purchased on the Closing Date by a Purchaser participating under this Section
4.12 and (y) the sum of the aggregate Subscription Amounts of Securities
purchased on the Closing Date by all Purchasers participating under this Section
4.12.

The Company must provide the Purchasers with a second Subsequent Financing
Notice, and the Purchasers will again have the right of participation set forth
above in this Section 4.12, if the Subsequent Financing subject to the initial
Subsequent Financing Notice is not consummated for any reason on the terms set
forth in such Subsequent Financing Notice within thirty (30) Trading Days after
the date of the initial Subsequent Financing Notice.

The Company and each Purchaser agree that if any Purchaser elects to participate
in the Subsequent Financing, the transaction documents related to the Subsequent
Financing shall not include any term or provision whereby such Purchaser shall
be required to agree to any restrictions on trading as to any of the Securities
purchased hereunder or be required to consent to any amendment to or termination
of, or grant any waiver, release or the like under or in connection with, the
Transaction Documents, without the prior written consent of such Purchaser.

41

--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Section 4.12 and unless
otherwise agreed to by such Purchaser, the Company shall either confirm in
writing to such Purchaser that the transaction with respect to the Subsequent
Financing has been abandoned or shall publicly disclose its intention to issue
the securities in the Subsequent Financing, in either case in such a manner such
that such Purchaser will not be in possession of any material, non-public
information, by the fourth (4th) Trading Day following delivery of the
Subsequent Financing Notice. If by such fourth (4th) Trading Day, no public
disclosure regarding a transaction with respect to the Subsequent Financing has
been made, and no notice regarding the abandonment of such transaction has been
received by such Purchaser, such transaction shall be deemed to have been
abandoned and such Purchaser shall not be deemed to be in possession of any
material, non-public information with respect to the Company or any of its
Subsidiaries.

Notwithstanding the foregoing, this Section 4.12 shall not apply in respect of
an Exempt Issuance.

4.13   Subsequent Equity Sales.

From the date hereof until thirty (30) days after the Closing Date, neither the
Company nor any Subsidiary shall issue, enter into any agreement to issue or
announce the issuance or proposed issuance of any shares of Common Stock or
Common Stock Equivalents.  For the period beginning on the 31st day after the
Closing Date and ending on the 30th day after the Effective Date (the
"Limitation Period"), neither the Company nor any Subsidiary shall issue, enter
into any agreement to issue or announce the issuance ("Limitation Period
Issuances") of (i) any shares of Common Stock at a purchase price per share that
is less than 110% of the Conversion Price as in effect on the Closing Date or
(ii) any Common Stock Equivalents, with an exchange price, conversion price or
exercise price (or other similar price or formula) per related share of Common
Stock that is less than 110% (or in the event of a Limitation Period Allowed
Issuance, 100%) of the Conversion Price as in effect on the Closing Date.  For
purposes hereof, "Limitation Period Allowed Issuance" means a one-time
occurrence during the Limitation Period of a Limitation Period Issuance for
proceeds not exceeding $5 million in the aggregate. For purposes of calculating
any such purchase price, exchange price, exercise price or conversion price
under this Section 4.13(a), the provisions of Section 3(c)(i)-(vi) of the
Warrant shall apply.

From the date hereof until such time as no Purchaser holds any of the Debentures
or Warrants, the Company and each Subsidiary shall be prohibited from effecting
or entering into an agreement to effect any issuance of Common Stock or Common
Stock Equivalents (or a combination of units thereof) involving a Variable Rate
Transaction. "Variable Rate Transaction" means a transaction in which the
Company (i) issues or sells any debt or equity securities that are convertible
into, exchangeable or exercisable for, or include the right to receive,
additional shares of Common Stock either (A) at a conversion price, exercise
price or exchange rate or other price that is based upon, and/or varies with,
the trading prices of or quotations for the shares of Common Stock at any time
after the initial issuance of such debt or equity securities or (B) with a

42

--------------------------------------------------------------------------------

conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock or (ii) enters
into any agreement, including, but not limited to, an equity line of credit,
whereby the Company may issue securities at a future determined price.
Notwithstanding the foregoing or anything to the contrary in this Agreement, a
"Variable Rate Transaction" shall not include a transaction in which the lowest
price at which Common Stock may be issued is not less than the Conversion Price.
Any Purchaser shall be entitled to obtain injunctive relief against the Company
to preclude any such issuance, which remedy shall be in addition to any right to
collect damages.

Unless Shareholder Approval has been obtained and deemed effective, neither the
Company nor any Subsidiary shall make any issuance whatsoever of Common Stock or
Common Stock Equivalents to the extent the holders of Debentures would not be
permitted, pursuant to Section 4(e) of the Debentures, to convert their
respective outstanding Debentures and exercise their respective Warrants in
full, ignoring for such purposes the other conversion or exercise limitations
therein. Any Purchaser shall be entitled to obtain injunctive relief against the
Company to preclude any such issuance, which remedy shall be in addition to any
right to collect damages.

Notwithstanding the foregoing, this Section 4.13 shall not apply in respect of
an Exempt Issuance, except that no Variable Rate Transaction shall be an Exempt
Issuance.

4.14   Equal Treatment of Purchasers. No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of the
Transaction Documents unless the same consideration (other than the
reimbursement of legal fees provided in Section 5.2) is also offered to all of
the parties to the Transaction Documents, holders of the Debentures or holders
of the Warrants, as the case may be. Further, the Company shall not make any
payment of principal or interest on the Debentures in amounts which are
disproportionate to the respective principal amounts outstanding on the
Debentures at any applicable time. For clarification purposes, this provision
constitutes a separate right granted to each Purchaser by the Company and
negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.

4.15   Certain Transactions and Confidentiality. Each Purchaser, severally and
not jointly with the other Purchasers, covenants that neither it, nor any
Affiliate acting on its behalf or pursuant to any understanding with it will
execute any purchases or sales, including Short Sales, of any of the Company's
securities during the period commencing with the execution of this Agreement and
ending at such time that the transactions contemplated by this Agreement are
first publicly announced pursuant to the initial press release as described in
Section 4.6. Each Purchaser, severally and not jointly with the other
Purchasers, covenants that until such time as the transactions contemplated by
this Agreement are publicly disclosed by the Company

43

--------------------------------------------------------------------------------

pursuant to the initial press release as described in Section 4.6, such
Purchaser will maintain the confidentiality of the existence and terms of the
transactions contemplated by, and the information included in, the Transaction
Documents. Notwithstanding the foregoing, and notwithstanding anything contained
in this Agreement to the contrary, the Company expressly acknowledges and agrees
that (a) no Purchaser makes any representation, warranty or covenant hereby that
it will not engage in effecting transactions in any securities of the Company
after the time that the transactions contemplated by this Agreement are first
publicly announced pursuant to the initial press release as described in Section
4.6, (b) no Purchaser shall be restricted or prohibited from effecting any
transactions in any securities of the Company in accordance with applicable
securities laws from and after the time that the transactions contemplated by
this Agreement are first publicly announced pursuant to the initial press
release as described in Section 4.6 and (c) no Purchaser shall have any duty of
confidentiality or duty not to trade in the securities of the Company to the
Company or its Subsidiaries after the issuance of the initial press release as
described in Section 4.6. Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser's assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser's assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the Securities covered by this Agreement.

4.16   Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof promptly after such filing to each Purchaser upon request. The Company
shall take such action, as the Company shall reasonably determine is necessary
in order to obtain an exemption for, or to qualify the Securities for, sale to
the Purchasers on or before the Closing under applicable securities or "Blue
Sky" laws of the states of the United States, and shall provide evidence of such
actions promptly to each Purchaser. The Company shall make all filings and
reports relating to the offer and sale of the Securities required under such
laws following the Closing Date.

4.17   Capital Changes. Until the one (1) year anniversary of the Effective
Date, the Company shall not undertake a reverse or forward stock split or
reclassification of the Common Stock without the prior written consent of the
Required Holders.

4.18   Lock-Up. The Company shall not amend, modify, waive or terminate any
provision of any of the Lock-Up Agreements except to extend the term of the
lock-up period and shall enforce the provisions of each Lock-Up Agreement in
accordance with its terms. If any Person that is a party to a Lock-Up Agreement
breaches any provision of a Lock-Up Agreement, the Company shall promptly use
its best efforts to seek specific performance of the terms of such Lock-Up
Agreement.

4.19  Voting Agreement. The Company shall use its best efforts to effectuate the
transactions contemplated by the Voting Agreement. The Company shall not amend
or waive any provision of the Voting Agreement and shall enforce the provisions
of the Voting Agreement in accordance with its terms. If any of the Principal
Shareholders breaches any provision of the

44

--------------------------------------------------------------------------------

Voting Agreement, the Company shall promptly use its best efforts to seek
specific performance of the terms of such Voting Agreement in accordance with
the terms thereof. In addition, if the Company receives any notice from any of
the Principal Shareholders pursuant to the Voting Agreement, the Company shall
promptly, but in no event later than two (2) Business Days, deliver a copy of
such notice to each Purchaser

4.20   California Properties. In the event the Company does not effect the Real
Estate Sale (as defined in the Debentures) of all or any of the California
Properties on or prior to the date that is six (6) months immediately following
the Closing Date, then the Collateral Agent shall be entitled, at the expense of
the Company, to perfect its security interest in such California Properties by
putting in place a mortgage thereon, which mortgage shall rank junior to any
mortgage on such unsold California Property in existence and as in effect on the
date hereof. The Company and any of the Subsidiaries shall be prohibited from
allowing any Lien on any of the California Properties without the prior written
consent of the Collateral Agent.

4.21   Stevia California, LLC. The Company shall cause Stevia California, LLC to
be in good standing in the State of California on or before the date that is
sixty (60) days after the date hereof.

4.22   Collateral Agent.

Each Purchaser hereby (i) appoints the Hudson Bay Fund LP as the collateral
agent hereunder and under the Security Documents (in such capacity, the
"Collateral Agent"), and (ii) authorizes the Collateral Agent (and its officers,
directors, employees and agents) to take such action on such Purchaser's behalf
in accordance with the terms hereof and thereof. The Collateral Agent shall not
have, by reason hereof or pursuant to any Security Documents, a fiduciary
relationship in respect of any Purchaser. Neither the Collateral Agent nor any
of its officers, directors, employees and agents shall have any liability to any
Purchaser for any action taken or omitted to be taken in connection hereof or
the Security Documents except to the extent caused by its own willful
misconduct, and each Purchaser agrees to defend, protect, indemnify and hold
harmless the Collateral Agent and all of its officers, directors, employees and
agents (collectively, the "Collateral Agent Indemnitees") from and against any
losses, damages, liabilities, obligations, penalties, actions, judgments, suits,
fees, costs and expenses (including, without limitation, reasonable attorneys'
fees, costs and expenses) incurred by such Collateral Agent Indemnitee, whether
direct, indirect or consequential, arising from or in connection with the
performance by such Collateral Agent Indemnitee of the duties and obligations of
the Collateral Agent pursuant hereto or any of the Security Documents except to
the extent caused by its own willful misconduct, including without limitation,
in connection with the collection of such indemnification from the Purchasers,
up to such Purchaser's Pro Rata Indemnification Amount. In the event a Purchaser
does not indemnify the Collateral Agent within five (5) Business Days of a
ruling a court of competent jurisdiction to so indemnify the Collateral Agent,
the Collateral Agent shall be entitled to get indemnification from the other
Purchasers for such unpaid indemnification amount up to such other Purchasers'
respective pro rata portion of such unpaid indemnification calculated by
multiplying (i) the aggregate dollar amount of such unpaid indemnification

45

--------------------------------------------------------------------------------

to the Collateral Agent, by (ii) the fraction, the numerator of which is the sum
of the aggregate principal amount of the Debentures held by such Purchaser and
the denominator of which is the sum of the aggregate principal amount of the
Debentures then outstanding excluding the aggregate principal amount of the
Debenture held by any unpaying Purchaser. Each Purchaser may seek
indemnification from other Purchasers to the extent it indemnified the
Collateral Agent pursuant to this Section 4.22(a) in excess of such Purchaser's
pro rata portion of the Debentures that are then outstanding calculated by
multiplying (i) the aggregate dollar amount of such indemnification to the
Collateral Agent, by (ii) the fraction, the numerator of which is the sum of the
aggregate principal amount of the Debentures held by such Purchaser and the
denominator of which is the sum of the aggregate principal amount of the
Debentures then outstanding (such fraction with respect to each holder is
referred to as its "Indemnification Allocation Percentage," and such amount with
respect to each holder is referred to as its "Pro Rata Indemnification Amount");
provided, however, that in the event that any holder's Pro Rata Indemnification
Amount exceeds the outstanding principal amount of such holder's Debenture, then
such excess Pro Rata Indemnification Amount shall be allocated amongst the
remaining holders of Debentures in accordance with the foregoing formula. In the
event that the initial holder of any Debentures shall sell or otherwise transfer
any of such holder's Debentures, the transferee shall be allocated a pro rata
portion of such holder's Indemnification Allocation Percentage and Pro Rata
Indemnification Amount.

The Collateral Agent shall be entitled to rely upon any written notices,
statements, certificates, orders or other documents or any telephone message
believed by it in good faith to be genuine and correct and to have been signed,
sent or made by the proper Person, and with respect to all matters pertaining to
this Agreement or any of the other Transaction Documents and its duties
hereunder or thereunder, upon advice of counsel selected by it.

The Collateral Agent may resign from the performance of all its functions and
duties hereunder and under the Debentures and the Security Documents at any time
by giving at least ten (10) Business Days prior written notice to the Company
and each holder of the Debentures. Such resignation shall take effect upon the
acceptance by a successor Collateral Agent of appointment as provided below.
Upon any such notice of resignation, the Required Holders shall appoint a
successor Collateral Agent. Upon the acceptance of the appointment as Collateral
Agent, such successor Collateral Agent shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Collateral Agent,
and the retiring Collateral Agent shall be discharged from its duties and
obligations under this Agreement, the Debentures and the Security Documents.
After any Collateral Agent's resignation hereunder, the provisions of this
Section 4.22 shall inure to its benefit. If a successor Collateral Agent shall
not have been so appointed within said ten (10) Business Day period, the
retiring Collateral Agent shall then appoint a successor Collateral Agent who
shall serve until such time, if any, as the Required Holders appoints a
successor Collateral Agent as provided above.

The Company hereby covenants and agrees to take all actions as promptly as
practicable reasonably requested by either the Required Holders or the
Collateral

46

--------------------------------------------------------------------------------

Agent (or its successor), from time to time pursuant to the terms of this
Section 4.22, to secure a successor Collateral Agent satisfactory to such
requesting part(y)(ies), in their sole discretion, including, without
limitation, by paying all fees of such successor Collateral Agent, by having the
Company agree to indemnify any successor Collateral Agent and by executing a
collateral agency agreement or similar agreement and/or any amendment to the
Security Documents reasonably requested or required by the successor Collateral
Agent.

4.23   Pioneer Acquisition. In the event the transactions contemplated by the
Pioneer Documents are not consummated by the date that is five (5) Business Days
immediately following the date hereof (the "Pioneer Termination Date"), the
Company shall, or shall cause the Escrow Agent to, promptly but in any event on
or prior to the second (2nd) Business Day after the Pioneer Termination Date
wire to each Purchaser such Purchaser's Subscription Amount and the earnings on
such Subscription Amount, if any, pursuant to wire instructions provided by such
Purchaser in writing to the Company.

4.24   NASDAQ: The Company shall use its reasonable best efforts to convince
NASDAQ not to integrate the transactions contemplated by the Transaction
Documents with the transactions contemplated by the MFP Documents for purposes
of any Shareholder Approval requirement by the Company.

ARTICLE V.
MISCELLANEOUS

5.1   Termination.  This Agreement may be terminated by the Company or any
Purchaser, as to such Purchaser's obligations hereunder only and without any
effect whatsoever on the obligations between the Company and the other
Purchasers, by written notice to the other parties, if the Closing has not been
consummated on or before five (5) Business Days from the date hereof due to the
Company's or such Purchaser's failure to satisfy the conditions set forth in
Sections 2.3(a) or 2.3(b), respectively (and the nonbreaching party's failure to
waive such unsatisfied condition(s)); provided, however, that if this Agreement
is terminated pursuant to this Section 5.1, the Company shall remain obligated
to reimburse the Lead Investor or its designee(s), as applicable, for the
expenses described in Section 5.2.

5.2   Fees and Expenses. The Company has agreed to reimburse the Lead Investor,
a Purchaser, or its designee (in addition to any other expense amounts paid to
any Purchaser or its counsel prior to the date hereof) for all costs and
expenses for up to $140,000 incurred in connection with the transactions
contemplated hereby (including all legal fees, disbursements, documentation, due
diligence and implementation in connection therewith). The Lead Investor may, in
its sole discretion, withhold such reimbursement from its Subscription Amount at
Closing to the extent not previously reimbursed by the Company. The Company
shall be responsible for the payment of the Placement Agent's and any other
placement agent's fees, financial advisory fees, or broker's commissions (other
than for Persons engaged by any Purchaser) relating to or arising out of the
transactions contemplated hereby, including any fees or commissions payable to
the Placement Agent. The Company shall pay, and hold each Purchaser harmless
against any liability, loss or expense (including reasonable attorneys' fees

47

--------------------------------------------------------------------------------

and out-of-pocket expenses) arising in connection with any claim relating to any
such payment. The Company shall pay all Transfer Agent fees (including, without
limitation, any fees required for same-day processing of any instruction letter
delivered by the Company and any conversion or exercise notice delivered by a
Purchaser), stamp taxes and other taxes and duties levied in connection with the
delivery of any Securities to the Purchasers. The Company shall pay to the
Collateral Agent all Collateral Agent fees including, without limitation, an
annual fee of $10,000, for its role as Collateral Agent for its services in
connection with collecting the security interests and otherwise protecting,
enforcing or preserving any rights or remedies of the Purchasers under this
Agreement and the Security Documents and all costs, fees and expenses related
thereto. Except as expressly set forth in the Transaction Documents to the
contrary, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.

5.3   Entire Agreement. The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

5.4   Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
or email attachment as set forth on the signature pages attached hereto at or
prior to 5:30 p.m. (New York City time) on a Trading Day, (b) the next Trading
Day after the date of transmission, if such notice or communication is delivered
via facsimile at the facsimile number or email attachment as set forth on the
signature pages attached hereto on a day that is not a Trading Day or later than
5:30 p.m. (New York City time) on any Trading Day, (c) the second (2nd) Trading
Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service or (d) upon actual receipt by the party to whom such
notice is required to be given. The address for such notices and communications
shall be as set forth on the signature pages attached hereto. To the extent that
any notice provided pursuant to any Transaction Document constitutes, or
contains any material non-public information regarding the Company or any of its
Subsidiaries, the Company shall simultaneously file such notice with the
Commission pursuant to a Current Report on Form 8-K.

5.5   Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Required Holders, in the case of a
waiver, by the party against whom enforcement of any such waived provision is
sought. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right. Any proposed amendment or waiver that disproportionately and adversely
affects the rights and obligations of any Purchaser relative to the comparable
rights and obligations of the other Purchasers shall

48

--------------------------------------------------------------------------------

require the prior written consent of such adversely affected Purchaser. Any
amendment effected in accordance with accordance with this Section 5.5 shall be
binding upon each Purchaser and holder of Securities and the Company.

5.6   Headings. The headings herein are for convenience only, do not constitute
a part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

5.7   Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger). Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
Purchasers.

5.8   No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except as otherwise set forth in Sections 4.10, 4.22 and 5.2.

5.9   Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal Proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Action or Proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such Action or Proceeding is improper or is
an inconvenient venue for such Proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
Action or Proceeding by mailing a copy thereof via registered or certified mail
or overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any other manner permitted by law. If any party hereto shall commence
an Action or Proceeding to enforce any provisions of the Transaction Documents,
then, in addition to the obligations of the Company under Section 4.10, the
prevailing party in such Action or Proceeding shall be reimbursed by the
non-prevailing party for its reasonable attorneys' fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
Action or Proceeding.

49

--------------------------------------------------------------------------------

5.10   Survival. Unless this Agreement is terminated under Section 5.1, the
representations and warranties of the Company and each Purchaser contained in
Article 3, and the agreements and covenants set forth in Articles 4 and 5 shall
survive the Closing and the delivery of the Securities.

5.11   Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a ".pdf" format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or ".pdf" signature page were an original thereof.

5.12   Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

5.13   Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of a conversion of a Debenture or
exercise of a Warrant, the applicable Purchaser shall be required to return any
shares of Common Stock subject to any such rescinded conversion or exercise
notice concurrently with the return to such Purchaser of the aggregate exercise
price paid to the Company for such shares and the restoration of such
Purchaser's right to acquire such shares pursuant to such Purchaser's Warrant
(including, issuance of a replacement warrant certificate evidencing such
restored right).

5.14   Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.

50

--------------------------------------------------------------------------------

5.15   Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any Action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

5.16   Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

5.17   Usury. To the extent it may lawfully do so, the Company hereby agrees not
to insist upon or plead or in any manner whatsoever claim, and will resist any
and all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
Action or Proceeding that may be brought by any Purchaser in order to enforce
any right or remedy under any Transaction Document. Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the "Maximum Rate"),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate. It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Transaction
Documents is increased or decreased by statute or any official governmental
action subsequent to the date hereof, the new maximum contract rate of interest
allowed by law will be the Maximum Rate applicable to the Transaction Documents
from the effective date thereof forward, unless such application is precluded by
applicable law. If under any circumstances whatsoever, interest in excess of the
Maximum Rate is paid by the Company to any Purchaser with respect to
indebtedness evidenced by the Transaction Documents, such excess shall be
applied by such Purchaser to the unpaid principal balance of any such
indebtedness or be refunded to the Company, the manner of handling such excess
to be at such Purchaser's election.

5.18   Independent Nature of Purchasers' Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any

51

--------------------------------------------------------------------------------

Purchaser pursuant hereto or thereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any Proceeding for such purpose. Each Purchaser has been
represented by its own separate legal counsel in its review and negotiation of
the Transaction Documents. For reasons of administrative convenience only, each
Purchaser and its respective counsel have chosen to communicate with the Company
through EGS. EGS does not represent any of the Purchasers and only represents
the Placement Agent. The Company has elected to provide all Purchasers with the
same terms and Transaction Documents for the convenience of the Company and not
because it was required or requested to do so by any of the Purchasers.

5.19   Liquidated Damages. The Company's obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

5.20   Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

5.21   Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.

5.22   WAIVER OF JURY TRIAL. IN ANY ACTION OR PROCEEDING IN ANY JURISDICTION
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY AND
INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY
JURY.

 

(Signature Pages Follow)

52

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

S&W Seed Company

 

 

Address for Notice:

By:__________________________________________
Name:
Title:

With a copy to (which shall not constitute notice):

Fax:

 

 

 

Email Address

:

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

53

--------------------------------------------------------------------------------



[PURCHASER SIGNATURE PAGES TO SANW SECURITIES PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: ________________________________________________________

Signature of Authorized Signatory of Purchaser

: __________________________________



Name of Authorized Signatory:
____________________________________________________

Title of Authorized Signatory:
_____________________________________________________

Email Address of Authorized Signatory:
_____________________________________________

Facsimile Number of Authorized Signatory:
__________________________________________

Address for Notice to Purchaser:

 

 

 

 

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

 

 

 

 

 

Subscription Amount: _____________

 

Warrant Shares: _________________

 

EIN Number: _______________________

 



 

[SIGNATURE PAGES CONTINUE]

 

54

--------------------------------------------------------------------------------



